DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The limitation “shirt fork” (line 7 of claim 1) should be replaced by --shift fork--.
The limitation “a guide groove formed” (line 10 of claim 1) should be replaced by --a guide groove that is formed-- to better flow with the “and guides” phraseology that follows in the next line there below.
The limitation “having a guide groove formed in an outer circumferential section of the shift drum and guides movement” (lines 10-11 of claim 1) should be replaced with  --a guide groove formed in an outer circumferential section of the shift drum, the guide groove guiding movement--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
It is unclear which element or elements is/are to be “configured” in lines 11, 13 and 14 of claim 1.  Applicant must specify the element(s) intended to be limited by the term (e.g., the shift drum is configured, the guide groove is configured, the shift fork is configured, or whichever other element applicant intends to modify).
The claim 1 limitation “the axial position of the engaging section of the shift fork is returned to a side closer to the first axial position than the second axial position by a prescribed amount” is unclear as to how an element can be said to have been “returned” by a “prescribed amount” especially since figure 9 shows the “amount” (L1) to fail to “return” to any previously incurred position.  If applicant means to say that the shift fork is moved axially away from the second position toward the first position by some prescribed amount then the claim should be amended accordingly.
Claim 3 it is unclear how the returning part of the guide groove can be “upstream from the shift drum” noting that the groove is defined in the drum.
Claim 4 is unclear regarding “returns rotation of the shift drum” as to where the drum is returned to and where the drum is returned from.  Further, it is unclear if “a prescribed angle” (claim 4) is to refer to the same angle set forth previously in claim 1 or to an additional angle. 
Claim 5.  The term “the prescribed amount by which the returning part moves the shift fork” lacks proper antecedent basis.  Further, the limitation “an amount of movement amount” is unclear as to whether the former “amount” is the same as the latter or a fraction thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Pick US2010/0251846.
As noted in the 35 USC 112 clarity rejections elsewhere above uncertainty exists as to claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art under 35 U.S.C. 102 in the interest of compact prosecution.  However, an exhaustive mapping of the art to every limitation of the claims would require improper speculation and assumption as to claim meaning and scope.1  
Pick discloses a vehicle transmission comprising: a gear change device configured to support a shifting gear group having a 5plurality of driving gears (gears on shaft 102) on a gear change device shaft (102) and configured to move a shifter member (108) in an axial direction of the gear change device shaft for switching the plurality of driving gears, wherein the plurality of driving gears correspond to a plurality of gear levels (see written description of “gear ratios”); a tip portion (tip of 106 engaging with 108) of a shift fork (106) configured to engage with the shifter member and move the shifter member in the axial direction; 10a shift drum (104) formed in a cylindrical shape having a central axis parallel to the axial direction, having a guide groove (105) formed in an outer circumferential section of the shift drum and guides movement of the shift fork in the axial direction, configured to engage an engaging section (section of 106 engaging 105) provided on a base end portion of the shift fork with the guide groove, configured to move the engaging section along the guide groove by being 15rotated around the central axis, and configured to change an axial position of the shift fork for switching the plurality of driving gears between the plurality of gear levels; and an actuator (115 or 201) configured to pivot the shift drum, wherein the vehicle transmission changes the axial position of the engaging section of the shift fork from a first axial position corresponding to a first gear level (first gear ratio), of the plurality of gear levels, before gear 20shifting to a second axial position corresponding to a second gear level (second gear ratio), of the plurality of gear levels, after gear shifting, and within a defined range of an angle of rotation of the shift drum (angle of rotation of the drum incurred during the beginning of a downshift from the second gear ratio to the first gear ratio before the second gear ratio is fully disengaged) in which the second gear level is maintained, the shift drum is rotated and an axial position of the engaging section of the shift fork is configured to be moved axially away from the second axial position toward the first axial position by a prescribed amount by a returning part of the guide groove (part of the groove used during the very beginning of the downshift from second ratio that lasts until full disengagement from the second ratio).  Note that the prior art structure is presumed inherently capable of performing the claimed functions.2  For instance the shape of the guide groove (105) is shown in figure 2 to include sloped/tapered transitions between gear stages such that disengagement is inherently NOT instantaneous such that the second gear level must be maintained for at least some small angular displacement of the drum (i.e., 108 remains engaged with a gear during the initial movement away, before the fully disengaged state is reached).
Claim 2.  The vehicle transmission according to claim 1, wherein a control part (see written description of “control means”, “controllers”, “electrical or electronic control system”, “control mechanism”) configured to control driving of the actuator is provided.  The remaining functional limitations flow naturally from the above explanations and prior art written description.
Claim 3.   The vehicle transmission according to claim 1, wherein the guide groove comprises a changing part (part of the guide groove 105 causing up shifting from the first gear ratio toward the second gear ratio), the returning part is continuous with a side of the changing part noting that they are necessarily parts of a larger continuous groove (i.e., as is inherently necessary to allow for shifting between ratios).
Claim 4.  The vehicle transmission according to claim 2, wherein a prescribed angle (e.g., a 1 degree angle incurred during initial downshifting) by which the actuator returns rotation of the shift drum is equal to or smaller than 5 degrees.  
Claim 5. The vehicle transmission according to claim 3, wherein the prescribed amount by which the returning part moves the shift fork is equal to or smaller than 10% of an amount of movement amount from the first axial position to the second axial position (for instance, the first .001% of fork movement prior to full disengagement would necessarily be much less than 10% of the total movement required to effect a full gear ratio shift change). 
Claim 6.  The vehicle transmission according to claim 2, wherein the actuator comprises a motor (201) configured to generate a rotating driving force, a central axis of the shift drum and a driving axis of the motor are parallel to each other, and a transmission mechanism (202) configured to transmit a driving force of the motor to the shift drum is provided at one end side of the shift drum and the motor in the axial direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pick US2010/0251846.
Claim 7.  The vehicle transmission according to claim 6, wherein a rotating angle sensor (206 or 403) is configured to detect a rotating angle of the shift drum is provided the end side of the shift drum in the axial direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the sensor to the opposite end of the drum further from the motor (201) as a matter of obvious design choice. See MPEP 2144.04(VI)(C), which details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975). 

Response to Arguments
Applicant's argument that the 8/26/2022 amendment has overcome all rejections is not persuasive.  The newly amended claims remain unclear and fail to overcome the prior art in the manner detailed in the reworded rejections above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).
        
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.